Case 1:12-cr-00423-AJN Document 200 Filed 03/05/21 Page1of1

 

U.S. Department of Justice

United States Attorney
Southern District of New York

 

Via ECF

The Honorable Alison J. Nathan
United States District Judge
Southern District of New York
40 Foley Square

New York, New York 10007

The Silvio J. Mollo Building 1

One Saint Andrew’s Plaza wimg mane
New York, New York 10007 || DOCUMENT
ELECTRONICALLY FILED

; DOC #;
March 5, 2021 DATE FILED:_3/5/2021

 

 

 

Re: United States v. Minh Quang Pham

12 Cr. 423 (AJN)

Dear Judge Nathan:

The parties joimtly write regarding the status of this case. The Government’s request to
the United Kingdom for an exception to the rule of specialty was granted by letter to the U.S.
Embassy in London dated January 12, 2021. The Counter Terrorism Section of the Department
of Justice approved the proposed charges and Superseding Indictment on March 3, 2021, and the
Government will move expeditiously to present the Superseding Indictment to a grand jury as

soon as possible.

The parties have conferred and request permission to update the Court by joint letter on
or before April 9, 2021. The Government will notify the Court and counsel for Pham if a
Superseding Indictment is returned before that date. Counsel for Pham has consented to the
exclusion of time under the Speedy Trial Act through April 9, 2021.

 

The parties shall provide a further status report by
y April 9, 2021, and should inform the Court if a
superseding indictment is returned before that
date. Time is excluded under the Speedy Trial
ct from March 5, 2021, though April 9, 2021, to
allow time for the Government to present the
superseding indictment to a grand jury.
SO ORDERED.

 

 

 

Na Quis

SO ORDERED. 3/5/2021
ALISON J. NATHAN, U.S.D,J.

 

 

 

By:

Respectfully submitted,

AUDREY STRAUSS
United States Attorney
Southern District of New York

/S/
Anna M. Skotko / David W. Denton, Jr.
Assistant United States Attorneys
(212) 637-1591/2744

 
